Per Curiam,
There can be no doubt but that the learned judge of the court below came to a proper conclusion when he gave judgment in favor of the defendant in the case now in hand. The only remarkable thing about it is that the county commissioners should have undertaken to tax, for county purposes, the property of the Kittanning poor-district, for, if the statutory maintenance of the poor be not a purely public charity, the definition of such a charity would be indeed difficult. But, if the judicial opinion of this court be required in support of the learned judge’s decision, it may be found in the case of Cumru Township v. Directors of the Poor, 112 Pa. 264.
The judgment is affirmed.